Citation Nr: 1626262	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1951 to January 1953, to include service in the Republic of Korea.  Hi died in April 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Based on the Appellant's address of record, jurisdiction over this claim rests with the VA Regional Office (RO) in Montgomery, Alabama.

The Appellant had requested the opportunity to appear at a hearing before the Board, but withdrew that request in a statement submitted in March 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  At the time of the Veteran's death, he was service connected for bilateral hearing loss and tinnitus as well as cold injury residuals in both legs.  The hospital records from the time of the Veteran's death show that he was being treated for end stage chronic obstructive pulmonary disease (COPD) and for congestive heart failure, along with other serious ailments.  While the file contains a letter from the Veteran's treating physician, his death certificate is not currently of record.  As a result, so the specific medical conditions that have been identified as causing or contributing to his death are not entirely clear, especially since the Veteran's physician did not offer any opinion as to whether his service-connected disabilities had any impact on his cause of death.  As such, it is necessary that the Veteran's death certificate be obtained and incorporated in the claims file on remand.

The Appellant submitted copies of a VA-generated document regarding the long term effects of cold injury residuals as part of her claim for service connection for the cause of the Veteran's death.  This document includes a long list of disabilities that may result from cold injury, including neurocirculatory loss and vascular injuries.  The terminal hospital records from March 2011 show that the Veteran had diagnosis of coronary artery disease in addition to congestive heart failure at the time of his death (see Virtual VA, Medical Treatment Record - Non-Government Facility, dated 12/05/2011, p.40).  As coronary artery disease and congestive failure both involve the circulatory system, an expert medical opinion should be obtained on remand with respect to whether the Veteran's cold injury residuals could have caused or contributed to the cause(s) of the Veteran's death. 

The Board also notes that in the process of adjudicating this matter a request for the Veteran's treatment records was sent to his primary care physician, Dr. Taylor.  In response, Dr. Taylor's office sent a query which read "Patient has 5 volumes for his medical records.  How far back do you want the records.  Please advise."  (See Virtual VA, Correspondence, dated 10/06/2011.)  The record does not show that Dr. Taylor's office was advised that all five (5) volumes of medical records should be submitted.  The medical records reflecting care by Dr. Taylor which are contained in the claims file are for treatment in the year 2011 and total less than 100 pages.  As it appears that there may be outstanding medical evidence which might be relevant to the claim on appeal, any additional medical records still in the possession of Dr. Taylor should be sought on remand.


Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should request that the Appellant provide a signed release authorizing access to any and all medical treatment records for the Veteran which are still held by Dr. Taylor.  Once the signed release is obtained, these records should be requested from Dr. Taylor and should be associated with the claims file upon receipt.  If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Appellant and her representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. The RO/AMC should request that the Appellant provide a copy of the Veteran's death certificate for inclusion in the claims file.

3. Once all relevant medical records and the Veteran's death certificate have been obtained, the RO/AMC should seek an expert medical opinion with respect to the cause of the Veteran's death from a vascular surgeon or cold injury specialist.  The medical expert should address the state of medical knowledge and research regarding the relationship, if any, between cold injury residuals and vascular and circulatory disabilities, to include those with which the Veteran had been diagnosed, namely congestive heart failure and coronary artery disease.  The medical expert should, after a review of the entire medical record (including any records obtained pursuant to the development ordered above and those contained in both VBMS and Virtual VA) offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's cold injury residuals, to include any vascular manifestations, caused or contributed substantially or materially to cause the Veteran's death.

The medical expert is asked to provide a statement regarding the reasons for the opinion offered, to include citations of to any relevant research which may have contributed to the opinion. 

4. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Appellant and her representative an opportunity to respond.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




